No. 30	                          June 2, 2017	507

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

       TWIST ARCHITECTURE & DESIGN, INC.;
           David Hansen; and Kirk Callison,
                Respondents on Review,
                           v.
     OREGON BOARD OF ARCHITECT EXAMINERS,
                 Petitioner on Review.
       (BAE No. 10035; CA A152929; SC S064048)

    On review from the Court of Appeals.*
    Argued and submitted January 10, 2017.
   Susan Yorke, Assistant Attorney General, Salem, argued
the cause and filed the briefs for petitioner on review. Also
on the briefs were Ellen F. Rosenblum, Attorney General,
and Benjamin Gutman, Solicitor General.
  Anastasia P. Boden, Pacific Legal Foundation, Sacramento,
California, argued the cause for respondent on review David
Hansen. John M. Groen filed the brief.
   J. Kevin Shuba, Garrett Hemann Robertson P.C., Salem,
argued the cause and filed the brief for respondents on review
Twist Architecture & Design, Inc., and Kirk Callison.
   Nadia H. Dahab, Stoll Stoll Berne Lokting & Schlachter
PC, Portland, filed the brief for amicus curiae National
Council of Architectural Registration Boards. Also on the
brief were Steven C. Berman, Stoll Stoll Berne Lokting
& Schlachter PC, and Ronald M. Jacobs, Venable LLP,
Washington, DC.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Brewer, Nakamoto, and Flynn, Justices.**
______________
	**  On judicial review from a Final Order of the Oregon Board of Architectural
Examiners dated October 31, 2012. 276 Or App 557, 369 P3d 409 (2016).
	    **  Baldwin, J., retired March 31, 2017, and did not participate in the decision
of this case.
508	     Twist Architecture v. Board of Architect Examiners

    WALTERS, J.
  The decision of the Court of Appeals is affirmed in part
and reversed in part. The order of the Board of Architect
Examiners is affirmed.
     Case Summary: The Board of Architect Examiners brought this proceed-
ing against respondents for engaging in the unlawful practice of architecture
and unlawfully representing themselves as architects. ORS 671.020(1). The
respondents, a Washington architecture firm and its principals, were hired to
provide master plans for several shopping centers for an Oregon client. Such
master planning involves drawing site plans that show the size, shape and den-
sity of buildings, and involve determinations of whether the land is suitable and
whether parking, emergency access, and ingress and egress needs can be met.
Respondents, who had not applied for licensure in Oregon, maintained a web-
site in which they indicated that licensure in Oregon was “pending,” alongside
descriptions of master planning projects they had undertaken in Oregon. Held:
The Board correctly concluded that the preparation of master plans such as those
prepared by respondents constitutes the unlawful practice of architecture. The
Board also correctly concluded that respondents unlawfully represented them-
selves as architects in their representations on their website.
   The decision of the Court of Appeals is affirmed in part and reversed in part.
The order of the Board of Architect Examiners is affirmed.
Cite as 361 Or 507 (2017)	509

	        WALTERS, J.
	        The Oregon Board of Architect Examiners (board)
seeks review of a decision of the Court of Appeals that
reversed in part the board’s determination that respon-
dents (the Washington firm Twist Architecture & Design,
Inc., and its principals, Callison and Hansen), engaged in
the unlawful practice of architecture and unlawfully repre-
sented themselves as architects. ORS 671.020(1).1 The board
urges this court to conclude that respondents, who were not
licensed to practice architecture in Oregon, engaged in the
“practice of architecture” when they prepared master plans
depicting the size, shape, and placement of buildings on
specific properties in conformance with applicable laws and
regulations for a client that was contemplating the construc-
tion of commercial projects. The board further urges that
respondents’ use of the term “architecture” in the logo on
those master plans and the phrase “Licensed in the State of
Oregon (pending)” on their website violated the law prohib-
iting unlicensed individuals from representing themselves
as architects or indicating that they are practicing architec-
ture. For the reasons that follow, we agree with the board.
Accordingly, we reverse in part the decision of the Court of
Appeals, Twist Architecture v. Board of Architect Examiners,
276 Or App 557, 563, 369 P3d 409 (2016), and affirm the
board’s order.
        I.  FACTS AND PROCEDURAL POSTURE
	        We take the facts, which are supported by sub-
stantial evidence in the record, from the board’s final order.
	1
        ORS 671.020(1) provides:
    	    “In order to safeguard health, safety and welfare and to eliminate unnec-
    essary loss and waste in this state, a person may not engage in the practice
    of architecture or assume or use the title of ‘Architect’ or any title, sign, cards
    or device indicating, or tending to indicate, that the person is practicing
    architecture or is an architect or represent in any manner that the person
    is an architect, without first qualifying before the State Board of Architect
    Examiners and obtaining a certificate of registration as provided by ORS
    671.010 to 671.220.”
ORS 671.010(6) defines the “practice of architecture” as “the planning, design-
ing or supervising of the erection, enlargement or alteration of any building or
any appurtenance thereto other than exempted buildings.” That definition was
altered in 2013, substituting the word “observing” for “supervising.” Or Laws
2013, ch 96, § 1. The same language was altered in other parts of ORS chapter
671 as well. All references in this opinion are to the 2011 version of the statutes.
510	   Twist Architecture v. Board of Architect Examiners

Callison and Hansen formed Twist Architecture & Design,
Inc. (Twist) in October 2008, in the state of Washington.
Callison is licensed as an architect in Washington; Hansen
is not licensed as an architect in any state. At the times of
the violations alleged here, neither Callison nor Hansen was
licensed to practice architecture in Oregon, and neither had
applied for licensure.
A.  Design Projects
     1.  The 172nd Avenue Project
	         In October 2008, respondents sent a letter of agree-
ment to Gramor Development, a real estate development
company located in Oregon, for what was described as
“concept master planning design services” for a shopping
center on property located on 172nd Avenue in Beaverton,
Oregon. The agreement was on letterhead entitled “Twist
Architecture & Design,” and listed Callison and Hansen as
principals. It specified payment terms, and indicated that
Twist would provide master planning for the property, ini-
tially to include locations of access points, potential building
sizes, a development program, and statistics. It further spec-
ified that after receiving input from Gramor, Twist would
provide a more detailed plan that would include street level
perspectives, a final rendered site plan, and a computer-
generated aerial perspective defining massing. In the fol-
lowing months, Twist provided Gramor with several sets of
technical drawings of the property, entitled “schemes,” that
showed the precise shapes of buildings and their square
footage, their locations on the property, locations of park-
ing, parking ratios, and surrounding streets, all drawn to
scale. The schemes contained a logo that showed the words,
“Twist,” “Architecture,” and “Design.” While preparing the
schemes, Hansen corresponded with Gramor about the site,
discussing topography, city code requirements, and the
building sizes needed by various potential lessees. Services
provided by both Callison and Hansen were billed to Gramor
at hourly rates. The 172nd Avenue project ultimately was
not constructed due to a downturn in the economy.
     2.  The Progress Ridge Project
	         At about the same time, respondents entered into a
letter of agreement with Gramor to provide master planning
Cite as 361 Or 507 (2017)	511

for a shopping center known as Phase 2 of the Progress
Ridge Project, also located in Beaverton, Oregon. That
agreement indicated that Twist would prepare a series of
master plans that initially would outline locations of access
points to and from the property, potential building sites,
development programs, and statistics. The agreement fur-
ther provided that follow up plans would provide additional
details, and that Twist would be available for refinements
to the plan required for leasing. An exhibit attached to that
agreement described the services being provided to Gramor
as “architectural services.” Again, Twist prepared several
schemes containing a logo that showed the words, “Twist,”
“Architecture,” and “Design,” and that depicted the shapes
and locations of buildings, indicated square footage for each
building and for the site in total, as well as the number of
parking spaces. The schemes contained street-level views of
the buildings, showing features such as walls, awnings, and
doors. While preparing the schemes, Hansen corresponded
with Gramor about city code requirements, the potential
need for a parking structure on the site, square footage,
street frontage, parking ratios, turn lanes, and fire truck
access. Services provided by Hansen were billed to Gramor
at hourly rates. Gramor ultimately developed the Progress
Ridge project on a smaller scale, and did not use the plans
created by respondents.

    3.  The Sherwood Project

	         Additionally, in approximately the same time frame,
Twist undertook to prepare multiple schemes for another
Gramor shopping center project, located in Sherwood,
Oregon. Those schemes showed the shapes and locations
of buildings and their square footage, parking spaces, and
traffic lanes. Some of the drawings showed buildings ren-
dered with shadowing or shading to differentiate between
walls and roofs. Some were drawn to scale, while some were
not. While preparing the schemes, Hansen corresponded
with Gramor about the needs of specific tenants, and made
requested modifications to the schemes at Gramor’s request.
Services provided by Callison and Hansen were billed to
Gramor at hourly rates. Gramor ultimately did not develop
this project due to the downturn in the economy.
512	      Twist Architecture v. Board of Architect Examiners

	        The invoices sent to Gramor, as well as the mas-
ter plans provided to Gramor for the projects, all contained
the logo that showed the words, “Twist,” “Architecture,” and
“Design.”
B. Advertising
	        Shortly after Twist was formed in 2008, it con-
tracted with a company to prepare a website for “Twist
Architecture & Design” that contained biographical infor-
mation about Callison and Hansen, as well as information
about Twist’s architectural projects. Callison’s page included
the statement, “Licensed in the State of Oregon (pending),”
and immediately to the left of this, listed the Sherwood proj-
ect under “selected experience.” At the time the website was
created, Callison was licensed in Washington and intended
to file a reciprocal application for licensure in the state of
Oregon, but had not done so. Hansen’s page likewise con-
tained the statement “Licensed in the State of Oregon (pend-
ing),” and immediately to the left of this, listed “Progress
Ridge Town Center (under construction),” and the Sherwood
project. Hansen was not licensed to practice architecture in
any jurisdiction.
C.  Proceedings Below
	       In May 2011, the board initiated this contested case
proceeding, seeking to impose a civil penalty on respon-
dents. The board alleged that respondents’ conduct violated
ORS 671.020(1).
	       An administrative law judge held a contested case
hearing and issued a proposed order concluding that respon-
dents did not violate ORS 671.020(1) in most of the alleged
respects. The board disagreed. It issued an amended order
concluding that, without a license to do so, respondents had
engaged in the practice of architecture and had represented
themselves as architects.2
	2
       In addition to reaching a different conclusion than the administrative law
judge, the board’s amended order made both amended and new findings of fact.
In particular, the board found that the Twist logo and billings included the word
“architecture,” that certain of its agreements with Gramor were for “architec-
tural” services, and that its schemes depicted “buildings,” as that term is defined
in ORS 671.010(3).
Cite as 361 Or 507 (2017)	513

	        In addressing whether respondents had engaged
in the practice of architecture, the board focused on the
fact that, as statutorily defined, the “practice of architec-
ture” includes “planning” and “designing.” The board dis-
cussed the role that master plans play in the development
of commercial building projects and found that a master
plan is created at the beginning of such a project to identify
whether a particular site will support the proposed devel-
opment. Master plans, the board found, are drawn to scale
to demonstrate that the proposed project will fit within the
site’s boundaries. The board explained that, in Oregon,
architects and engineers perform such site planning and
that the design of master plans is tested on architectural
licensing examinations. The board also found it significant
that, in this case, respondents themselves had described
their services as “architectural” services, both in their letter
agreements with Gramor and in their internet advertising.
The board concluded that, because respondents had created
master plans for Gramor that included renderings of build-
ings and detailed data such as the dimensions and square
footages of buildings, they had engaged in planning and
designing in contemplation of the erection of those buildings
and had therefore engaged in the practice of architecture.
Because respondents were not licensed to do so in Oregon,
the board concluded that they had violated ORS 671.020(1).
More specifically, the board concluded that Twist and
Hansen had violated ORS 671.020(1) in working on all three
of the described Gramor projects and that Callison had vio-
lated ORS 671.020(1) in working on the 172nd Avenue and
Sherwood projects.
	        The board also concluded that respondents had vio-
lated the statute by representing themselves as practicing
architecture when they were not licensed to do so. The board
relied on respondents’ use of the term “architecture” in the
firm’s logo on the Gramor master plans and the informa-
tion related on their website. In the latter respect, the board
	    The only amended factual finding that respondents challenge on review is the
board’s finding that the master plans depict “buildings” as that term is defined in
ORS 671.010(3). In their response, respondents Callison and Twist ask this court
to conduct de novo review of that finding. However, there are no factual disputes
about the images in question. We address respondents’ argument that the images
at issue are not “buildings,” see 361 Or at 519 n 6.
514	   Twist Architecture v. Board of Architect Examiners

reasoned that respondents had indicated that they were
practicing architecture by touting their work on the Gramor
projects and that Callison and Hansen had unlawfully used
the phrase “Licensed in the State of Oregon (pending)” in
their website biographies.
	        Respondents sought judicial review and, in the
Court of Appeals, contended that the master plans that
they had prepared for Gramor, which they referred to as
“feasibility studies,” were never intended to be, nor could
they be, used as a basis for construction. Accordingly,
respondents argued, they had not engaged in the practice
of architecture as a matter of law. Respondents also argued
that they had not unlawfully represented themselves as
presently engaged in the practice of architecture by using
their logo on the Gramor master plans or in their website
advertising.
	         In large part, the Court of Appeals agreed with
respondents. It concluded that “(1) the board erred in deter-
mining that [respondents] engaged in the unlicensed prac-
tice of architecture because Twist’s preparation of the feasi-
bility studies did not constitute the ‘practice of architecture,’
(2) the board’s determination that Twist violated the statute
and rule for using its logo on those studies lacks substantial
reason, and (3) the board’s determination that Callison and
Hansen violated the statute and rule for using the phrase
‘Licensed in the State of Oregon (pending)’ on their web-
site biographies lacks substantial reason.” 276 Or App at
572. The court concurred with the board in only one respect.
It concluded that the board had correctly determined that
respondents had violated ORS 671.020(1) by advertising the
Gramor architectural projects on their website, when they
were not licensed to practice architecture in Oregon. The
court reversed and remanded to the board for further pro-
ceedings. Id.
	        The board sought review in this court. We allowed
review to determine whether the board was correct in con-
cluding that the “practice of architecture,” as that term is
defined in ORS 671.010(6), includes the preparation of mas-
ter plans such as those that respondents prepared, and
whether respondents violated ORS 671.020(1) in preparing
Cite as 361 Or 507 (2017)	515

master plans for Gramor, in using its logo on those mas-
ter plans, and in using the phrase “Licensed in the State of
Oregon (pending)” on their website.
                               II. ANALYSIS
	       This case requires us to determine the meaning of
two statutes, ORS 671.020(1) and ORS 671.010(6).3 Again,
ORS 671.020(1) provides:
    	 “In order to safeguard health, safety and welfare and
    to eliminate unnecessary loss and waste in this state, a
    person may not engage in the practice of architecture or
    assume or use the title of ‘Architect’ or any title, sign, cards
    or device indicating, or tending to indicate, that the person
    is practicing architecture or is an architect or represent in
    any manner that the person is an architect, without first
    qualifying before the State Board of Architect Examiners
    and obtaining a certificate of registration as provided by
    ORS 671.010 to 671.220.”

ORS 671.010(6) provides:
    	 “ ‘Practice of architecture’ means the planning, design-
    ing or supervising of the erection, enlargement or alter-
    ation of any building or of any appurtenance thereto other
    than exempted buildings.”

	3
       In its order, the board also concluded that respondents’ conduct violated
ORS 671.020(4) and OAR 806-010-0037(7).
	   ORS 671.020(4) provides:
    	    “A person may not practice or attempt to practice the profession of archi-
    tecture, or assume the title of ‘Architect,’ ‘Consulting Architect’ or ‘Foreign
    Architect,’ or use in connection with the business of the person any words,
    letters or figures indicating the title of ‘Architect,’ ‘Consulting Architect’ or
    ‘Foreign Architect,’ without first complying with ORS 671.010 to 671.220.”
	   OAR 806-010-0037(7) provides:
    	    “Except as provided in this rule, no title, sign, cards, or device may be
    used to indicate or tend to indicate that the person or firm or business using
    the title is practicing architecture or is an architect, or represents in any
    manner that the person or firm or business is an architect or architectural
    practice.”
	   The provisions of ORS 671.020(1) and (4) are duplicative, at least insofar as
the conduct at issue in the present case, and we do not understand the board or
the parties to assert otherwise. Accordingly, we limit our statutory analysis to
ORS 671.020(1). Similarly, no arguments are made that the administrative rule
applies to any conduct at issue in this case that is not otherwise covered by the
statute, so again, we have no need to consider that issue.
516	   Twist Architecture v. Board of Architect Examiners

A.  The Practice of Architecture—the Gramor Projects
	       To determine whether the board’s conclusion that
respondents’ work on the Gramor projects constitutes the
practice of architecture, we apply the principles enunci-
ated in PGE v. Bureau of Labor and Industries, 317 Or 606,
610-12, 859 P2d 1143 (1993), and State v. Gaines, 346 Or
160, 171-72, 206 P3d 1042 (2009). Our primary task is to
determine the meaning that the legislature most likely
intended. Gaines, 346 Or at 171.
	        The board takes the position that respondents’ work
on the Gramor projects constituted “the practice of archi-
tecture” because it involved “planning” and “designing.”
The gist of respondents’ position is that the statute quali-
fies those terms in a way that demonstrates that the prac-
tice of architecture does not encompass the preparation of
master plans. In particular, respondents explain that ORS
671.010(6) requires that “planning” and “designing” be done
in contemplation of erecting a building. Thus, they contend,
the practice of architecture requires that the parties reason-
ably contemplate actual construction based on documents
prepared by the putative architect, or, said another way, that
the putative architect must have prepared drawings that
are sufficiently detailed that they can be used in actual con-
struction. Respondents argue that the type of preliminary
work that they did here—planning to determine whether it
is feasible to undertake a building project—does not con-
stitute the practice of architecture. As explained below, we
conclude that the statutory text, viewed in context, does not
support respondents’ proposed limitation.	
	        The text on which respondents rely does indeed
define the practice of architecture as “the planning, design-
ing or supervising of the erection, enlargement or alteration
of any building.” ORS 671.010(6). A “building” is defined as
“any structure consisting of foundations, floors, walls and
roof, having footings, columns, posts, girders, beams, joists,
rafters, bearing partitions, or a combination of any num-
ber of these parts.” ORS 671.010(3). Given those definitions,
we agree with respondents that the practice of architecture
requires that the planning, design, or supervision be of a
structure that the parties contemplate actually building. So,
Cite as 361 Or 507 (2017)	517

for example, artwork depicting an imaginary building that
nobody contemplates actually building would not constitute
“planning” or “designing” of the erection of a “building” as
those terms are used in ORS 671.010(6). Engaging in such
artwork would not constitute the practice of architecture,
regardless of whether it depicted a building’s structural
details such as foundations or joists.
	        That does not mean, however, that the practice
of architecture depends on whether buildings are, in fact,
erected. The legislature defined the practice of architecture
to encompass “planning” and “designing,” and those are
preliminary activities that do not necessarily require that
construction actually take place. Accordingly, respondents
do not contend that the practice of architecture occurs only
when planning comes to fruition; rather, they contend that,
to engage in “planning” the erection of a “building” for pur-
poses of ORS 671.010(6), a putative architect must prepare
drawings that the parties contemplate will be used, and
that can be used, in actual construction, even if that con-
struction does not actually occur. Thus, the question in this
case reduces to whether the master plans that respondents
prepared involved sufficient “planning” of the erection of
“buildings” to constitute the practice of architecture as that
term is used in ORS 671.020.
	        ORS chapter 671 contains contextual clues that help
us resolve that question. First, the legislature did not simply
give us a definition of what practice of architecture is, it also
told us what it is not. The legislature provided exemptions to
the statute’s licensing requirements for employees of archi-
tects, ORS 671.030(1); registered professional engineers
and their employees,4 ORS 671.030(1); and for other regu-
lated professionals involved in the construction of buildings,
ORS 671.030(2)(e), (f), and (g). The legislature exempted
individuals who make drawings or specifications for most
houses (“single family residential dwelling”) and their aux-
iliary structures or farm buildings, ORS 671.030(2)(b); for
small buildings, not exceeding a certain square footage and
	4
      ORS 672.060, which governs the practice of engineering, exempts the
practice of architecture from its provisions, and contains parallel language that
essentially mimics ORS 671.030 concerning the making of “plans or specifica-
tions for, or supervising the erection, enlargement or alteration of, a building.”
518	      Twist Architecture v. Board of Architect Examiners

height, ORS 671.030(2)(c); and for the alteration or repair
of buildings, so long as those alterations and repairs do not
involve the “structural part” of the building, if other require-
ments are met, ORS 671.030(2)(d).
	        Thus, it appears that the main legislative focus was
on those who plan and design larger buildings where a sig-
nificant number of people might be expected to gather (such
as, for example, multiple-family dwellings or shopping cen-
ters). Requiring licenses for activities that could affect the
structural integrity of such buildings is consisent with the
legislature’s stated purpose to “safeguard health, safety, and
welfare.”5 Consequently, we have no doubt that the prepara-
tion of drawings that could serve as the basis for actual con-
struction constitute the practice of architecture. However,
the legislature did not necessarily intend to limit the com-
pass of ORS 671.020(1) to the preparation of such drawings.
As we will explain, two additional legislative clues indicate
that the legislature’s purpose extended beyond the prepara-
tion of such detailed drawings.
	        First, in ORS 671.025 the legislature sets out the
requirements that an architect must meet when preparing
“drawings and specifications” submitted to obtain a building
permit. But, as the board noted in its opinion in this case, the
legislature did not limit the “practice of architecture” to the
preparation of such “drawings and specifications,” and it did
not use those terms to describe the practice of architecture.
If respondents were correct that the practice of architecture
requires the preparation of drawings that could be used in
actual construction, it seems that the legislature would have
limited the activities it described to the preparation of such
drawings, rather than including activities preliminary to
their preparation.
	5
        That has been the stated purpose of the statute since 1935, when the legis-
lature amended ORS 671.020’s predecessor statute to provide as follows:
    	     “In order to safeguard life, health and property and, to eliminate unnec-
    essary loss and waste in this state, it shall be unlawful for any person to
    practice the profession of architecture or to assume or use the title or archi-
    tect, or any title, sign, card or device indicating, or tending to indicate, that
    such person is practicing architecture or is an architect, or to represent in
    any manner that he is an architect, without first qualifying before the board
    or obtaining a certificate of registration as provided by this act.”
Or Laws 1935, ch 260, § 1.
Cite as 361 Or 507 (2017)	519

	         Second, the legislature’s purpose in requiring licen-
sure was not limited to safeguarding health and safety. The
legislature’s stated intent also was to “eliminate unneces-
sary loss and waste.” ORS 671.020(1). As the board’s find-
ings indicate, those who develop the large projects that are
the focus of the statute invest a significant amount of time,
effort, and money to determine where to build their projects,
and, most pertinent to our inquiry here, whether specific
properties can viably be used for the type of development
that they envision. Master plans like the ones that respon-
dents drew in this case are prepared for that purpose. They
are drawn to scale and determine, among other things, the
size, shape, and density of buildings needed; whether the
land is suitable for those buildings; and whether parking,
emergency access, and ingress and egress needs can be met.
It is reasonable to conclude that the legislature contemplated
that economic loss and waste could occur if individuals
untrained in master planning undertook to perform those
tasks for developers for remuneration but without the requi-
site skills, and therefore required that those who engage in
such planning must be licensed as architects. We conclude
that, under the circumstances presented here, the prepara-
tion of master plans such as those prepared by respondents
constitutes the “practice of architecture” as that phrase is
defined in ORS 671.010(6).
	       Here, respondents were paid to plan commercial
shopping center buildings for a client who was contemplat-
ing the construction of the buildings shown in the plans.
Respondents described their services as “architectural
design” services and provided their client with master plans
that showed details such as the precise size, shape, and
placement of the buildings on a specific piece of property in
conformance with applicable laws and regulations.6 In that
circumstance, we conclude that respondents “plann[ed]”
	6
       We understand respondents Twist and Callison to assert that any render-
ing of a structure in master plans such as those prepared in this case is not a ren-
dering of a “building” unless the individual rendering contains a requisite quota
of structural components, e.g., foundations, floors, walls, roof, footings, columns,
etc. See, e.g., ORS 671.010(3) (defining “building” as “any structure consisting
of foundations, floors, walls and roof, having footings, columns, posts, girders,
beams, joists, rafters, bearing partitions, or a combination of any number of these
parts, with or without other parts or appurtenances thereto”).
520	      Twist Architecture v. Board of Architect Examiners

“buildings” for purposes of ORS 671.010(6), and thus
engaged in the “practice of architecture” without licenses to
do so in violation of ORS 671.020(1).
B.  Representations on Plans and Website
	         In addition to prohibiting the unlicensed practice of
architecture, ORS 671.020(1) also prohibits one who is not
licensed to practice architecture in Oregon from using “any
title, sign, cards or device indicating or tending to indicate,
that the person is practicing architecture.” Because we have
concluded that respondents’ preparation of master plans
for Gramor constituted the “practice of architecture” under
ORS 671.020(1), respondents violated that statute when
they used their logo on those plans. That logo included the
words “Twist” and “Architecture,” indicating that respon-
dent Twist was practicing architecture in the preparation of
the plans on which the logo was used.
	        The remaining question is whether Callison or
Hansen also violated ORS 671.020(1) when they described
themselves on their website as “Licensed in the State of
Oregon (pending).” As noted, those statements were made
in conjunction with information about Oregon architec-
tural projects undertaken by Twist. The Court of Appeals
reasoned that that statement was “not akin to a statement
that they were presently licensed to practice architecture
in Oregon,” 276 Or App at 571 (emphasis in original), and
that that statement did not indicate or tend to indicate that
respondents were Oregon architects or practicing architec-
ture in Oregon and was not supported by substantial rea-
son, id.
	       One problem with that analysis, however, is that
the statutory prohibition is not against falsely claiming to
be licensed to practice architecture. Rather, it is against

	   We find no textual basis in the statutes for such a conclusion. Although the
“design” or “plan” in question must be for a structure that, if built, would meet
the criteria listed in ORS 671.010(3), nothing in the statute suggests that each
or every rendering of the structure must do so. There is no dispute here that the
structures contemplated by the plans, if constructed, would qualify as “buildings”
under the definition found in ORS 671.010(3). That is, respondents do not contend
that they were designing some sort of open-air structures that, when built, would
lack the structural components of a “building.” We thus reject respondents’ con-
tentions that the plans at issue were not for “buildings.”
Cite as 361 Or 507 (2017)	521

using a “device” (the website) “indicating, or tending to indi-
cate, that the person is practicing architecture” in Oregon,
if the person lacks the required credentials. (Emphasis
added.) Thus, a representation can violate the statute even
if it does not address licensure status at all; it need only
to indicate, or tend to indicate, that the person is practic-
ing architecture in Oregon. Such a representation violates
the statute, unless the person has satisfied the provisions of
ORS 671.010 through 671.220. Thus, the Court of Appeals
erroneously focused on whether the representations on the
website indicated that respondents were presently licensed
to practice architecture in Oregon. 276 Or App at 571. The
appropriate question is whether the representations indi-
cated or tended to indicate that Callison and Hansen were
practicing architecture in Oregon.
	        In the circumstances presented here, we conclude
that they did. Under ORS 671.065(2), in some circum-
stances, a person “may offer to render architectural services
[in Oregon] without being issued a certificate of registration
by the Board, if the architect advises the prospective client
and the Board in writing and submits an application for reg-
istration in this state.” In light of that provision, an Oregon
consumer of architectural services who sees representa-
tions by principals of an architectural firm indicating that
their licensure in Oregon is “pending,” and sees that infor-
mation presented in conjunction with details about archi-
tectural projects that the firm has undertaken in Oregon,
would have reason to conclude that principals are lawfully
providing architectural services in Oregon. When the prin-
cipals have not submitted an application for registration in
Oregon, they are not qualified to practice architecture in
Oregon and, therefore, when they make claims of pending
licensure in conjunction with advertising architectural proj-
ects that they have undertaken in Oregon, they violate ORS
671.020(1).
C.  Constitutional Concerns
	       Finally, we turn briefly to several constitutional
considerations raised by respondents. In his response brief,
Hansen asserts that the board’s interpretation of ORS
671.020, as applied to his master planning activities for
522	   Twist Architecture v. Board of Architect Examiners

Gramor and his representations on the Twist website, raise
due process concerns under the Fourteenth Amendment to
the United States Constitution. He argues that the board’s
interpretation of the statute runs afoul of his constitutional
right to earn a living without unreasonable government
interference, citing Greene v. McElroy, 360 U.S. 474, 79 S. Ct.
1400, 3 L. Ed. 2d 1377 (1959), and Schware v. Board of Bar
Examiners, 353 U.S. 232, 77 S. Ct. 752, 1 L. Ed. 2d 796 (1957).
Those cases stand for the unremarkable proposition that
state licensure requirements for professions will be struck
down if they lack any rational connection to the person’s fit-
ness to actually practice the profession. To the extent that
Hansen suggests that master planning such as that done for
Gramor in this case is not related to the practice of architec-
ture, the record belies that argument; expert testimony was
presented that master planning is, in fact, taught as part
of an architect’s education and tested on licensure exam-
inations, and is an integral part of the process of building
design. We disagree that ORS 671.020’s prohibition on unli-
censed practice of architecture lacks a rational basis. As
described above, the purposes of the statute are “to safe-
guard life, health and property and to eliminate unneces-
sary loss and waste.” ORS 671.020(1). The state’s interest in
ensuring that those who plan and design buildings have the
requisite knowledge and training to ensure the buildings’
viability and structural integrity is rationally related to the
stated goals of the statute. Moreover, as discussed above,
the numerous exemptions found in ORS 671.030 ensure that
the statute is not interpreted in an overly broad manner to
apply to activities in which the state has little or no rational
interest.
	        In addition, all three respondents also make rather
generic arguments that the board’s interpretation of ORS
671.020 raises free speech concerns. They cite no author-
ity for their position, and we are aware of none. It is true
that false statements may be protected to some extent by
the First Amendment to the United States Constitution. See
United States v. Alvarez, 567 U.S. 709, 132 S. Ct. 2537, 183 L
Ed 2d 574 (2012) (false statements may be protected, unless
they involve defamation, fraud, or some other legally cog-
nizable harm associated with the false statement). False or
Cite as 361 Or 507 (2017)	523

deceptive commercial speech, however, is a different matter.
See, e.g., Friedman v. Rogers, 440 U.S. 1, 99 S. Ct. 887, 59 L
Ed 2d 100 (1976) (state may prohibit deceptive commercial
speech). As we explained above, the false statements about
pending licensure on respondents’ website, when viewed in
conjunction with information on the website about architec-
tural projects in Oregon, could mislead Oregon consumers
into believing that respondents were authorized to practice
architecture in Oregon. We reject without further discus-
sion respondents’ contentions that such speech was consti-
tutionally protected.
	       The decision of the Court of Appeals is affirmed in
part and reversed in part. The order of the Board of Architect
Examiners is affirmed.